Dismissed and Memorandum Opinion filed June 14, 2012.




                                           In The

                        Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00395-CR
                                     ____________

                       SHAWN BRADLEY ROGERS, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 185th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1337425


                           MEMORANDUM OPINION

       Appellant entered a guilty plea to unauthorized use of a motor vehcile.              In
accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on April 9, 2012, to confinement for three years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se notice of
appeal. We dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal. See
Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s certification.
See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                            2